Broyles, C. J.
1. Tlie evidence, as disclosed by the record, was insufficient to authorize the defendant’s conviction of keeping a lewd house, and the court erred in overruling the motion for a new trial.
2. Under the above ruling it is unnecessary to consider the special grounds of the motion, for a new trial.

Judgment reversed.


Luke and Bloodworth, JJ., concur.

It was contended that proof of a single act of fornication or adultery in a house would not be sufficient to 'authorize a conviction under the statute (Penal Code of 1910, § 382) under which the accusation was made.
L. E. Heath, Casey Thigpen, for plaintiff in error,
cited: Penal Code (1910), § 382; 14 Ga. App. 110; 23 Ga. App. 727; 5 Ga. App. 766; 2 Ga. App. 433; 115 Ga. 571; 92 Ga. 49; 18 Ga. App. 112; 4 Ga. App. 336.
J. A. Roberts, solicitor, McDonald & Willingham, E. L. Grantham, contra,
cited: 24 Cyc. 792, and cit.; 120 Ga. 201.